DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 10, 17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marchini (GB 2390724).
Re 1, Marchini discloses an apparatus (1) for operating a coin-operated machine using an object other than a traditional coin, the machine normally operable when receiving an operation input signal from a coin actuator, the apparatus comprising: (a) an object signal generator to generate an object signal (3); (b) a connecting component (4) for connecting the object signal to the operation input signal of the coin- operated machine; and (c) an object detection component (2) for triggering the object signal generator to generate the object signal connected to the operation input signal of the coin-operated machine in response to the object being detected by the apparatus; thereby enabling the coin-operated machine to be operable using the object (pg 9 ln 12- pg 10 ln 21).
RE 5, the object signal generator (3) includes a relay for driving the operation input signal of the coin-operated machine (pg 9 ln 12- pg 10 ln 21).
RE 6, further including a microcomputer (3) for generating a general-purpose input output (GPIO) signal to drive the relay (pg 9 ln 12- pg 10 ln 21).
RE 7, the microcomputer (3) includes actuator logic for driving the GPIO signal (pg 9 ln 12- pg 10 ln 21).
Re 10, further including one of a camera or a scanner (2) (pg 9 ln 12- pg 10 ln 21).
RE 17, a method of using the object-operated apparatus of claim 1 for converting a coin-operated machine to an object-operated machine, the method comprising the steps of: (a) identifying a coin signal input of the machine; and (b) connecting an object signal of the object actuator to the coin input signal of the machine (pg 9 ln 12- pg 10 ln 21).
RE 20,  method of for providing an apparatus for operating a coin-operated machine using an object other than a traditional coin, the machine normally operable when receiving an operation input signal from a coin actuator, the method comprising: (a) providing an object signal generator to generate an object signal; (b) providing a connecting component for connecting the object signal to the operation input signal of the coin-operated machine; and (c) providing an object detection component for triggering the object signal generator to generate the object signal connected to the operation input signal of the coin-operated machine in response to the object being detected by the apparatus; thereby enabling the coin-operated machine to be operable using the object (pg 9 ln 12- pg 10 ln 21).

Allowable Subject Matter
Claims 2-4, 8, 9, 11-16, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christle I. Marshall whose telephone number is (571) 270-3086.  The examiner can normally be reached on Monday – Friday 7:30AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christle I Marshall/
Primary Examiner, Art Unit 2887